Case 3:20-cv-00977-MHL-EWH Document 5 Filed 03/16/21 Page 1 of 1 PagelD# 16

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ANNETTE GOODE,

Plaintiff,
Vv. Civil Action No. 3:20CV977
CHESTERFIELD JAIL,

Defendant.

MEMORANDUM OPINION

By Memorandum Order entered on January 14, 2021, the Court conditionally docketed
Plaintiff's action. On February 5, 2021, the United States Postal Service returned the January 14.
2021 Memorandum Order to the Court marked. “RETURN TO SENDER,” and “Inmate
Released.” Since that date, Plaintiff has not contacted the Court to provide a current address.
Plaintiff's failure to contact the Court and provide a current address indicates her lack of interest
in prosecuting this action. See Fed. R. Civ. P. 41(b). Accordingly, the action will be
DISMISSED WITHOUT PREJUDICE.

An appropriate Order shall accompany this Memorandum Opinion.

WA
M. Hannah LaucW | | 4
United States District Judge

Date: 3-[le = 2|

Richmond, Virginia
